Exhibit 10.24

 

PROPRIETARY INFORMATION, CONFIDENTIALITY AND INVENTIONS AGREEMENT

 

To:                    HITTITE MICROWAVE CORPORATION

12 Elizabeth Drive

Chelmsford, Massachusetts 01824       As of May 4, 2004

 

I, the undersigned, in consideration of and as a condition of my employment by
Hittite Microwave Corporation (the “Company”), and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
hereby agree as follows:

 

1. CONFIDENTIALITY. I agree to keep confidential, except as the Company may
otherwise consent in writing, and, as may be necessary in the ordinary course of
performing my duties to the Company, not to disclose or make any use of at any
time either during or subsequent to my employment, any Inventions (as
hereinafter defined), trade secrets, confidential information, knowledge, data
or other information of the Company relating to products, processes, know-how,
designs, formulas, test data, customer lists, business plans, marketing plans
and strategies, pricing strategies, or other subject matter pertaining to any
business of the Company or any of its affiliates or confidential or proprietary
information of any third parties subject to a duty on the part of the Company to
maintain the confidentiality of such information, which I may produce, obtain,
or otherwise acquire during the course of my employment, except as herein
provided. I further agree not to deliver, reproduce or in any way allow any such
trade secrets, confidential information, knowledge, data or other information or
any documentation relating thereto, to be delivered to or used by any third
parties without specific direction or consent of a duly authorized
representative of the Company.

 

2. CONFLICTING EMPLOYMENT; RETURN OF CONFIDENTIAL MATERIAL. I agree that during
my employment with the Company I will not engage in any other employment,
occupation, consulting or other activity relating to the business in which the
Company is now or may hereafter become engaged, or which would otherwise
conflict with my obligations to the Company. In the event my employment with the
Company terminates for any reason whatsoever, I agree to promptly surrender and
deliver to the Company all records, materials, equipment, drawings, documents
and data which I may obtain or produce during the course of my employment, and I
further agree that I will not take with me any description

 

--------------------------------------------------------------------------------


 

containing or pertaining to any confidential information, knowledge or data of
the Company which I may produce or obtain during the course of my employment.

 

3. ASSIGNMENT OF INVENTIONS.

 

3.1 I hereby acknowledge and agree that the Company is the owner of all
Inventions (as hereinafter defined). In order to protect the Company’s rights to
such Inventions, by executing this Agreement I hereby irrevocably assign to the
Company all my right, title and interest in and to all Inventions.

 

3.2 For purposes of this Agreement, “Inventions” shall mean all discoveries,
processes, designs, technologies, devices, or improvements in any of the
foregoing or other ideas, whether or not patentable and whether or not reduced
to practice, made or conceived by me (whether solely or jointly with others)
during the period of my employment with the Company which relate in any manner
to the actual or demonstrably anticipated business, work, or research and
development of the Company, or result from or are suggested by any tasks
assigned to me or any work performed by me for or on behalf of the Company.

 

3.3 Any discovery, process, design, technology, device, or improvement in any of
the foregoing or other ideas, whether or not patentable and whether or not
reduced to practice, made or conceived by me (whether solely or jointly with
others) which I develop entirely on my own time not using any of the Company’s
equipment, supplies, facilities, or trade secret information (“Personal
Invention”) is excluded from this Agreement provided such Personal Invention (a)
does not relate to the actual or demonstrably anticipated business, research and
development of the Company; and (b) does not result, directly or indirectly,
from any work performed by me for the Company.

 

4. DISCLOSURE OF INVENTIONS. I agree that in connection with any Invention, I
will promptly disclose such Invention to my immediate superior at the Company in
order to permit the Company to enforce its property rights to such Invention in
accordance with this Agreement. My disclosure shall be received in confidence by
the Company.

 

5. PATENTS AND COPYRIGHTS: EXECUTION OF DOCUMENTS.

 

5.1 Upon request, I agree to assist the Company or its nominee (at its expense)
during and at any time subsequent to my employment in every reasonable way to
obtain for its own benefit patents and copyrights for Inventions in any and all
countries. Such patents and copyrights shall be and remain the sole and
exclusive property of the Company or its nominee. I agree to perform such lawful
acts as the Company deems to be necessary to allow it to exercise all right,
title and interest in and to such patents and copyrights.

 

5.2 In connection with this Agreement, I agree to execute, acknowledge

 

2

--------------------------------------------------------------------------------


 

and deliver to the Company or its nominee upon request and at its expense all
documents, including assignments of title, patent or copyright applications,
assignments of such applications, assignments of patents or copyrights upon
issuance, as the Company may determine necessary or desirable to protect the
Company’s or its nominee’s interest in Inventions, and/or to use in obtaining
patents or copyrights in any and all countries and to vest title thereto in the
Company or its nominee to any of the foregoing.

 

6. MAINTENANCE OF RECORDS. I agree to keep and maintain adequate and current
written records of all Inventions made by me (in the form of notes, sketches,
drawings and other records as may be specified by the Company), which records
shall be available to and remain the sole property of the Company at all times.

 

7. PRIOR INVENTIONS. It is understood that all Personal Inventions, if any,
whether patented or unpatented, which I made prior to my employment by the
Company, are excluded from this Agreement. To preclude any possible uncertainty,
I have set forth on Schedule A attached hereto a complete list of all of my
prior Personal Inventions, including numbers of all patents and patent
applications and a brief description of all unpatented Personal Inventions which
are not the property of a previous employer. I represent and covenant that the
list is complete and that, if no items are on the list, I have no such prior
Personal Inventions. I agree to notify the Company in writing before I make any
disclosure or perform any work on behalf of the Company which appears to
threaten or conflict with proprietary rights I claim in any Personal Invention.
In the event of my failure to give such notice, I agree that I will make no
claim against the Company with respect to any such Personal Invention.

 

8. OTHER OBLIGATIONS. I acknowledge that the Company from time to time may have
agreements with other persons or with the U.S. Government or agencies thereof,
which impose obligations or restrictions on the Company regarding Inventions
made during the course of work thereunder or regarding the confidential nature
of such work. I agree to be bound by all such obligations and restrictions and
to take all action necessary to discharge the Company’s obligations.

 

9. TRADE SECRETS OF OTHERS. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep confidential proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with the Company
or any other agreement with any previous employer or other party, and I will not
disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employer or
others. I agree not to enter into any agreement either written or oral in
conflict herewith.

 

3

--------------------------------------------------------------------------------


 

10. Without limiting the remedies available to the Company, I acknowledge that a
breach of any of the terms of this Agreement could result in irreparable injury
to the Company for which there might be no adequate remedy at law and that, in
the event of such a breach or threat thereof, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary injunction and a
permanent injunction restraining me from engaging in any activities prohibited
by this Agreement or such other equitable relief as may be required to enforce
specifically any of the covenants of this Agreement.

 

11. MODIFICATION. I agree that any subsequent change or changes in my employment
duties, salary or compensation or, if applicable, in any Employment Agreement
between the Company and me, shall not affect the validity or scope of this
Agreement.

 

12. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon my heirs,
executors, administrators or other legal representatives and is for the benefit
of the Company, its successors and assigns.

 

13. INTERPRETATION. IT IS THE INTENT OF THE PARTIES THAT in case any one or more
of the provisions contained in this Agreement shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. MOREOVER, IT IS THE INTENT OF THE
PARTIES THAT in case any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to

duration, geographical scope, activity or subject, such provision shall be
construed by dating and reducing it in accordance with a judgment of a court of
competent jurisdiction, so as to be enforceable to the extent compatible with
applicable law.

 

14. WAIVERS. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

15. COMPLETE AGREEMENT, AMENDMENTS. I acknowledge receipt of this Agreement, and
agree that with respect to the subject matter thereof it is my entire agreement
with the Company, superseding any previous oral or written communications,
representations, understandings, or agreements with the Company or any officer
or representative thereof. I understand and acknowledge that this Agreement is
an agreement of proprietary information, confidentiality and inventions, and
that this is not a contract for any term of employment and does not modify the
at-will status of the employment relationship. I further acknowledge that this
Agreement creates no contractual terms of employment other than those
specifically enumerated herein. Any amendment to this Agreement or waiver by
either party of any right hereunder shall be effective only if

 

4

--------------------------------------------------------------------------------


 

evidenced by a written instrument executed by the parties hereto, and, in the
case of the Company, upon written authorization of the Company’s Board of
Directors.

 

16. HEADINGS. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

17. COUNTERPARTS. This Agreement may be signed in two counterparts, each of
which shall be deemed an original and both of which shall together constitute
one agreement.

 

18. GOVERNING LAW. This Agreement shall be governed and construed under
Massachusetts Law.

 

 

EMPLOYEE

 

 

 

/s/ BRIAN JABLONSKI

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

HITTITE MICROWAVE CORPORATION

 

 

 

By:

/s/ WILLIAM SYLVANOWICZ

 

 

 

Duly Authorized

 

5

--------------------------------------------------------------------------------